       Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 1 of 21. PageID #: 1



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DR. LORA FREIER-HECKLER,                     )
  6775 Parkgate Oval
  Seven Hills, OH 44131                      )

                                  Plaintiff, )

           -vs-                              )   COMPLAINT

                                             )   Trial by Jury Endorsed Hereon

ROBERT WILKIE, SECRETARY,           )
  DEPARTMENT OF VETERAN
  AFFAIRS,                          )
  810 Vermont Avenue, NW, Room 1000
    Washington, DC 20420            )

             and                             )

LOUIS STOKES CLEVELAND VA                    )
  MEDICAL CENTER
  10701 East Boulevard                       )
  Cleveland OH 44106
                                             )
                              Defendants.



                    NATURE OF THE ACTION AND CLAIMS

     1. This is an action instituted under the discrimination and retaliation provisions

  of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e-1, et seq.,

  as amended, to vindicate federally protected rights against unlawful governmental

                                            1
         Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 2 of 21. PageID #: 2



   employment practices and for the denial of equal protection under the law and due

   process ensured under the Fifth Amendment to the Constitution of the United

   States.

                            JURISDICTION AND VENUE

   2.        Jurisdiction is invoked pursuant to Section 706(f) of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-6(f) (2019 Supp.) (hereinafter

referred to as "Title VII") and jurisdiction with respect to constitutional claims under 28

U.S.C. §§ 1331(a), 1337 and 1343(3) and (4).

   3.        With respect to claims of discrimination and retaliation, this case is initiated

after the Equal Employment Opportunity Commission’s Administrative Judge took no

action after one hundred eighty (180) days from filing a formal complaint.

   4.        Jurisdiction arises pursuant to receipt of the Equal Employment Opportunity

Commission’s grant of Plaintiff’s motion to dismiss issued on November 19, 2019. The

notice accompanies this complaint and is incorporated by reference as Exhibit A.

   5.    Venue in this Court is proper because the unlawful employment practices

alleged were and continue to be committed within the jurisdiction of the United States

District Court for the Northern District of Ohio, Eastern Division.

                                           PARTIES

   6.        Plaintiff DR. LORA FREIER-HECKLER was employed by Defendant

DEPARTMENT OF VETERAN AFFAIRS at its LOUIS STOKES CLEVELAND

VA MEDICAL CENTER, and has sought to perform her duties free from restrictions
                                                2
         Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 3 of 21. PageID #: 3



of a hostile work environment on account of sex and from retaliation for engaging in a

protected activity.

    7.   Defendant ROBERT E. WILKIE, SECRETARY, DEPARTMENT OF

VETERAN AFFAIRS (hereinafter, “VA”) is an employer as defined by Title VII and at

all relevant times was the employer of the Plaintiff.

                                  STATEMENT OF FACTS

   8.    Plaintiff Dr. Lora Freier-Heckler reasserts the foregoing allegations and

incorporates them by reference as if fully set forth herein.

   9.    Plaintiff Dr. Lora Freier-Heckler is a veteran of the United States Army and has

worked for Defendant for over thirty (30) years.

   10.   Dr. Freier-Heckler served active duty, United States Army – SOCOM

Psychological Warfare Operations, 82nd Airborne Division, Fort Bragg, NC (1988-1990)

and as a reservist (1990-1997).

   11.   Dr. Freier-Heckler obtained her Bachelor of Arts with a minor in management,

a Master’s in Business Administration and a Doctorate in Health Administration with

distinction (4.0) with a specialty in Health Care Leadership.

   12.   In August, 1990, she started at the VA as a clerk, secretary and was promoted

to Program Support Assistant in October, 2001, an Institutional Review Board

Coordinator Program Analyst in May, 2008, a Research Compliance Auditor Program

Analyst in December, 2009, Health System Specialist and Controlled Substance


                                               3
         Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 4 of 21. PageID #: 4



Coordinator in June, 2010, Acting Assistant Chief and Acting Chief, Environmental

Management Service in October, 2014, Assistant Chief, Logistics in January, 2018.

   13.   During her career working for the Veterans Administration, Dr. Freier-Heckler

was continuously advanced by the VA to positions with greater responsibilities including

management positions.

   14.   She continued to advance at the VA from a starting GS-3 to a GS-13.

   15.   For eight to ten years of a thirty year career, Dr. Freier-Heckler reported

directly to the Director of the agency.

   16.   During her tenure at the VAMC in Cleveland, Dr. Freier-Heckler’s work

performance exceeded VA’s expectations.

   17.   Dr. Freier-Heckler’s performance reviews were consistently designated by her

superiors at “outstanding.”

   18.   Through October 2018, each of her performance ratings have been designated

by her superiors as “outstanding” with numerous merit awards, incentive awards, and

no derogatory entries regarding conduct in her personnel file.

   19.   During that time, Dr. Freier-Heckler was selected as recipient of the prized

federal “Wings of Excellence Award” for Outstanding Service and Performance

   20.   From April 1, 2015, the beginning of Dr. Heckler’s tenure in Logistics, until

she was removed from her position on January 11, 2018, her superior, Logistics Chief

Philip Rutledge has sexually discriminated against Dr. Freier-Heckler creating a hostile


                                             4
          Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 5 of 21. PageID #: 5



work environment and subjecting her to retaliation for objecting to the difference in

treatment and disrespect heaped upon her by Rutledge.

   21.    In October, 2014, Dr. Freier-Heckler accepted the position as Assistant Chief

of Logistics, but was detailed as Acting Chief to Environmental Management Service

until April, 2015.

   22.    That meant she was Acting Environmental Management Services Chief with no

need to interact with her Logistics Chief until her detail was completed.

   23.    In April, 2015, she started in Logistics Service and was promoted to Assistant

Chief, Logistics at Louis Stokes VAMC, Cleveland, Ohio.

                                 Count I – Discrimination

   24.    Plaintiff reasserts the foregoing allegations and incorporates them by reference

as if fully set forth herein.

   25.    Chief of Logistics Philip Rutledge was used to running the department without

an Assistant Chief and resented Dr. Freier-Heckler’s appointment which he regarded as

an interference with his fiefdom.

   26.    Shortly after the start of her service in Logistics Assistant Chief, Dr. Freier-

Heckler was met with degrading, offensive, condescending and derogatory actions by

Rutledge.

   27.    Although he obstructed no male counterparts, Rutledge blocked necessary

computer access and resources needed for Dr. Freier-Heckler to perform her job.


                                              5
          Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 6 of 21. PageID #: 6



   28.    Rutledge undermined Dr. Freier-Heckler’s authority over her subordinates by

having them report directly to him.

   29.    On February 18, 2016, Rutledge moved her office away from staff with the

intention of isolating her from her job functions and restricting access to her

subordinates.

   30.    Rutledge did no similar action against any male counterparts.

   31.    On May 1, 2016, Rutledge ordered Dr. Freier-Heckler not to speak with

anyone in his chain of command, including VAMC Director Fuehrer who was

Rutledge’s superior.

   32.    The acts and conduct of Rutledge on behalf of the Defendant were intentional,

malicious, purposeful and in wanton and reckless disregard of the rights and feelings of

the Plaintiff.

   33.    The acts and conduct by Rutledge were intended to generate despair,

discomfort, humiliation and obstruction to performance.

   34.    As a result of the acts and conduct of Rutledge on behalf of the VA, Plaintiff

Dr. Lora Freier-Heckler has suffered substantial emotional and mental distress and

anxiety and continues to suffer as a result of Rutledge debilitating discrimination in the

workplace.

                          Count II – Discrimination and Retaliation

   35.    Plaintiff reasserts the foregoing allegations and incorporates them by reference

as if fully set forth herein.
                                              6
         Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 7 of 21. PageID #: 7



   36.   On May 2, 2016 and thereafter, Dr.Freier-Heckler notified VAMC Deputy

Director Andy Pacyna on a variety of occasions, in person and in writing, of Rutledge’s

gender-based discriminatory behavior creating a hostile work environment.

   37.   VAMC Deputy Director Pacyna failed to take any prompt, meaningful action

against Rutledge which exacerbated the tension suffered by Dr. Freier-Heckler and

generated interference with her ability to perform her responsibilities at the VA.

   38.   On May 12, 2016, Dr. Freier-Heckler again notified Deputy Director Andy

Pacyna of Rutledge’s continuing sex discriminatory behavior creating a hostile work

environment.

   39.   VAMC Deputy Director Pacyna again failed to take any prompt, meaningful

action against Rutledge which made the work environment increasingly hostile directly

because of Pacyna’s inaction.

   40.   On May 16, 2019 and several times thereafter, Dr. Freier-Heckler notified

VAMC Director Fuehrer of Rutledge’s continuing sex discriminatory behavior creating a

hostile work environment and she failed to take any action.

   41.   With the refusal of Cleveland VA’s Director and Assistant Director to take any

action, much less prompt, meaningful action, the work environment for Dr. Freier-

Heckler worsened, emboldening Rutledge to make work even more difficult for Dr.

Freier-Heckler.




                                              7
         Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 8 of 21. PageID #: 8



   42.   On May 16, 2016 and several times thereafter, Dr. Freier-Heckler notified

Charles Frank, Chief of VAMC Office Human Resources, of Rutledge’s continuing sex

discriminatory behavior creating a hostile work environment.

   43.   The Human Resources office failed to take any action.

   44.   On August 12, 2016, Dr. Freier-Heckler returned to VAMC’s Deputy Director

Pacyna, of Rutledge’s and shared documentation of sex discriminatory behavior creating

a hostile work environment.

   45.   VAMC Deputy Director again failed to take any action.

   46.   In order to aggravate conditions in the workplace with the objective of

targeting and demeaning Dr. Freier-Heckler, on November 1, 2016, Rutledge informed

Dr. Freier-Heckler that he would not refer to her as Doctor after she had obtained her

Ph. D. although males with Ph.D.s and other doctoral degrees are referred to as Doctor.

   47.   The purpose and function of the discrimination was to demoralize Dr. Freier-

Heckler even more and to frustrate her ability to perform as an administrator in

Logistics.

   48.   To ramp up the humiliation, on December 2, 2016, Rutledge issued an email

ordering Dr. Freier-Heckler’s subordinate supervisors to report around her and go

directly to him instead, effectively undermining her authority and ability to effectively

perform her required job responsibilities.

   49.       Male colleagues were not subjected to the same treatment.


                                               8
          Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 9 of 21. PageID #: 9



   50.    On December 2, 2016, Dr. Heckler returned again to Deputy Director Pacyna

to report Rutledge’s continuing sex discriminatory behavior creating a hostile work

environment and he failed to take any action.

   51.    The acts and conduct of Rutledge on behalf of the Defendant were intentional,

malicious, purposeful and in wanton and reckless disregard of the rights and feelings of

the Plaintiff.

   52.    The acts and conduct by Rutledge were intended to generate despair,

discomfort, humiliation and obstruction to performance.

   53.    As a result of the acts and conduct of Rutledge on behalf of the VA, Plaintiff

Dr. Lora Freier-Heckler has suffered substantial emotional and mental distress and

anxiety and continues to suffer as a result of Rutledge debilitating discrimination in the

workplace.

                         Count III – Discrimination and Retaliation

   54.    Plaintiff reasserts the foregoing allegations and incorporates them by reference

as if fully set forth herein.

   55.    On January 3, 2017, Rutledge stripped Dr. Freier-Heckler of access to his office

meeting calendar, but continued to allow male subordinates access.

   56.    In the absence of access to the office meeting calendar, Dr. Freier-Heckler was

check-mated in communicating tasks and assignments because of timetables and due

dates.


                                              9
          Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 10 of 21. PageID #: 10



   57.      The only purpose of stripping Dr. Freier-Heckler from access would to be to

discriminate against her and retaliate for reporting the discriminatory actions of her

superior.

   58.      Removing access to the office meeting calendar caused Dr. Freier-Heckler to

miss important meetings and impaired her ability to properly perform time-sensitive

duties.

   59.      Male subordinates testified under oath that they were not stripped of access by

Rutledge.

   60.      On January 4, 2017, Dr. Freier-Heckler again notified Deputy Director Pacyna

of Rutledge’s continuing sex discriminatory and retaliatory behavior creating a hostile

work environment.

   61.      All of Dr. Freier-Heckler’s notices to Assistant Director Pacyna were ignored.

   62.      The acts and conduct of Rutledge on behalf of the Defendant were intentional,

malicious, purposeful and in wanton and reckless disregard of the rights and feelings of

the Plaintiff.

   63.      The acts and conduct by Rutledge were intended to generate despair,

discomfort, humiliation and obstruction to performance.

   64.      As a result of the acts and conduct of Rutledge on behalf of the VA, Plaintiff

Dr. Lora Freier-Heckler has suffered substantial emotional and mental distress and

anxiety and continues to suffer as a result of Rutledge debilitating discrimination in the

workplace.
                                               10
         Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 11 of 21. PageID #: 11



                         Count IV – Discrimination and Retaliation

   65.    Plaintiff reasserts the foregoing allegations and incorporates them by reference

as if fully set forth herein.

   66.    In an attempt to heighten the tension and frustrations of Dr. Freier-Heckler

and her subordinates who wished to report to her, but her fearful of reprisal by

Rutledge, on January 5, 2017, Rutledge directed Dr. Freier-Heckler not to speak during

staff meetings, undermining her effectiveness as Associate Chief.

   67.    Rutledge’s enforced silence order was intended to embarrass Dr. Freier-Heckler

in front of her subordinates.

   68.    Rutledge stated under oath that he did these things because of “distrust” of Dr.

Freier-Heckler.

   69.    Rutledge, however, conceded under oath that he entrusted her to watch over

his child and watch his home.

   70.    Rutledge has never enforced a silence order against any male employee at the

VA.

   71.    Rutledge ordered her to leave a meeting while allowing male supervisors under

Dr. Freier-Heckler’s authority to remain, undermining her effectiveness as Associate

Chief.

   72.    The acts and conduct of Rutledge on behalf of the Defendant were intentional,

malicious, purposeful and in wanton and reckless disregard of the rights and feelings of

the Plaintiff.
                                             11
          Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 12 of 21. PageID #: 12



   73.     The acts and conduct by Rutledge were intended to generate despair,

discomfort, humiliation and obstruction to performance.

   74.     As a result of the acts and conduct of Rutledge on behalf of the VA, Plaintiff

Dr. Lora Freier-Heckler has suffered substantial emotional and mental distress and

anxiety and continues to suffer as a result of Rutledge debilitating discrimination in the

workplace.

                          Count V – Discrimination and Retaliation

   75.     Plaintiff reasserts the foregoing allegations and incorporates them by reference

as if fully set forth herein.

   76.     On January 6, 2017, Dr. Heckler communicated with Deputy Director Pacyna

again, complaining of the gender-based difference in treatment of her compared to

subordinate males employees and of Rutledge’s continuing, intentional sexual

discriminatory and retaliatory behavior creating a hostile work environment.

   77.     Following his pattern of disregard to the evidence of sex discrimination and

retaliation for Dr. Freier-Heckler exercise of a protected right, Pacyna failed to take any

action.

   78.     On February 10, 2017, Dr. Freier-Heckler contacted Deputy Director Pacyna

concerning Rutledge’s continuing sexual discriminatory and retaliatory behavior creating

a hostile work environment.

   79.     For her complaints about sexual discrimination and retaliation, Pacyna threated

to return Dr. Freier-Heckler from her detail in EMS to Logistics.
                                              12
         Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 13 of 21. PageID #: 13



   80.    On February 10, 2017 Dr. Freier-Heckler received a detail notice directed to

return to Logistics from a detail in Environmental Management Services.

   81.    On February 17, 2017 and March 6, 2017, during meetings with Director

Fuehrer, she directed Dr. Freier-Heckler to continue her detail in Environmental

Management Services.

   82.    Director Fuehrer understated that what Rutledge was doing as “borderline

hostile,” and would be assigned a detail out of Logistics under Rutledge.

   83.    Assistant Director Pacyna, contrary to the determination of his superior, a

female, concluded that Rutledge’s actions were “not” hostile.

   84.    Notwithstanding, between May 2, 2016 through February 10, 2017, VA’s

Assistant Director was deeply aware of Rutledge’s harassment, retaliation and

discrimination against Dr. Freier-Heckler with approximately 87 emails, scheduled

meetings and informal meetings.

   85.    58 of the communicated discussion were emails and 29 were meetings.

   86.    Pacyna did nothing to stop Rutledge.

   87.    Pacyna did instruct Rutledge to apologize to Dr. Freier-Heckler for

mispronouncing her name and for refusing to refer to her a Doctor when he referred to

males similarly situated at the VA as Doctor.

   88.    When asked under oath if he complied with the instruction to apologize,

Rutledge indicated that he had not.


                                             13
         Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 14 of 21. PageID #: 14



   89.    When asked under oath if he would apologize for the discourtesy and gender-

based disparity, Rutledge refused.

   90.    On or about February 17, 2017, with Fuehrer’s “borderline hostile” opinion

given to Dr. Freier-Heckler by VAMC’s Director, she filed a formal claim of

discrimination, harassment, hostile work environment and retaliation based on gender

with the Office of Resolution Management.

   91.    Rutledge was ultimately punished for wrongdoing with his staff for granting

certain unauthorized benefits, but allegations concerning the suffering by Dr. Freier-

Heckler arising out of discrimination and retaliation were disregarded.

   92.    On or around April 11, 2017, with no resolution, the Notice of Right to File a

Discrimination Complaint internally within Veterans Affairs was issued concerning her

allegations of discrimination, harassment, hostile work environment and retaliation

based on gender.

   93.    On or around April 20, 2017, Dr. Freier-Heckler filed a formal Department of

Veterans Affairs Complaint of Employment Discrimination alleging discrimination,

harassment, hostile work environment and retaliation based on gender.

   94.    On or around October 3, 2017, Dr. Freier-Heckler filed a request for an

EEOC Administrative Hearing.

   95.    On or about January 9, 2018, Dr. Freier-Heckler testified as a protected witness

in an Administrative Investigation Board (AIB) about Chief of Logistics Rutledge and

his subordinate Chavtz Seal of Logistic Services.
                                             14
         Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 15 of 21. PageID #: 15



   96.    On or about January 11, 2018, Dr. Freier-Heckler was immediately detailed to

the Parma Community Based Outpatient Clinic – Pharmacy Service.

   97.    Dr. Freier-Heckler testimony was protected arising out of her job and

investigation.

   98.    In retaliation, on January 31, 2018, within three (3) weeks of Dr. Freier-

Heckler’s protected testimony, Rutledge, Pacyna, Fuehrer initiated an investigation

against Dr. Freier-Heckler.

   99.    On March 26, 2018, Dr. Freier-Heckler exercised a federally protected right

and filed another EEO charge.

   100. On August 24, 2018, Rutledge, Pacyna, Fuehrer proposed to demote Dr.

Freier-Heckler.

   101. In response to the retaliation, Dr. Freier-Heckler filed two (2) additional EEO

charges alleging discrimination and retaliation.

   102. On December 1, 2018, Dr. Tim Heiman, VA’s Chief of Pharmacy, rated Dr.

Freier-Heckler’s performance as “outstanding.”

   103. Fuehrer, Pacyna and other VA executives knew that their proposed demotion

of Dr. Freier-Heckler from a GS-13 to a GS-11 was extreme and unsupported by

evidence.

   104. Moreover, Fuehrer, Pacyna and other VA executives saw the two-grade

demotion as obvious retaliation for Dr. Freier-Heckler’s exercise of federally protected


                                              15
         Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 16 of 21. PageID #: 16



rights of filing discrimination and retaliation charges which now appeared viable and

substantiated.

   105. The acts and conduct of Rutledge, Pacyna and Fuehrer were intentional,

malicious, purposeful and in wanton and reckless disregard of the rights and feelings of

the Plaintiff.

   106. The acts and conduct by Rutledge, Pacyna and Huehrer were intended to

generate despair, discomfort, humiliation and obstruction to performance.

   107. As a result of the acts and conduct of Rutledge, Pacyna and Fuehrer on behalf

of the VA, Plaintiff Dr. Lora Freier-Heckler has suffered substantial emotional and

mental distress and anxiety and continues to suffer as a result of their retaliation

workplace.

                         Count VI – Discrimination and Retaliation

   108. Plaintiff reasserts the foregoing allegations and incorporates them by reference

as if fully set forth herein.

   109. On May 2, 2019, EEOC Administrative Judge Donna Williams-Alexander

consolidated, over the objections of the VA, all three (3) EEO charges pending before

the Commission.

   110. In the absence of an extreme and likely unlawful defense strategy, VA

executives knew that Dr. Freier-Heckler was likely to prevail on her three (3) pending

cases.


                                            16
        Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 17 of 21. PageID #: 17



   111. So, on June 28, 2019, in order to subvert the development of Dr. Freier-

Heckler’s cases and to allay VA’s concern about the seriousness of the consequences,

Nicholas Kennedy of VA’s Office of Legal Counsel, disseminated an internal email to

Cleveland VA staff advising the approach would be one of “total carnage” against Dr.

Freier-Heckler and her legal counsel.

   112. The “total carnage” strategy was knowingly unprofessional and geared to

increase the pressure of growing retaliation against Dr. Freier-Heckler.

   113. Referencing “Smash TV,” the vehicle through which VA would employ a legal

strategy of “total carnage,” an apology was later issued to VA’s Regional Counsel, but

the “total carnage” strategy was already in place.

   114. The “total carnage” approach was to hide thousands of pages of documents

and files and aggressively pursue demotion in order to punish Dr. Freier-Heckler for the

exercise of federally protected rights.

   115. Dr. Freier-Heckler filed motions at EEOC to compel and for sanctions, but

none of the thousands of documents and files were produced and EEOC failed to rule

on any of the motions arising out of the “total carnage” strategy against Dr. Freier-

Heckler.

   116. And no sanctions against VA’s Nicholas Kennedy were issued.

   117. At the same time, VA was pursuing a demotion of Dr. Freier-Heckler as part of

the “total carnage” strategy and in retaliation for the exercise of federally protected

rights against discrimination and retaliation.
                                                 17
        Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 18 of 21. PageID #: 18



   118. On August 13, 2019, Dr. Freier-Heckler filed her fourth (4th) EEO charge,

asserting retaliation.

   119. On August 30, 2019, VA demoted Dr. Freier-Heckler.

   120. On November 19, 2019, after more than the mandatory one hundred eighty

(180) days had passed and no decision was issued, Dr. Freier-Heckler sought and EEOC

Administrative Judge Donna Williams-Alexander granted her request to dismiss all three

(3) pending cases in order to institute this matter in the United States District Court.

   121. The acts and conduct of Rutledge, Pacyna, Fuehrer and VA’s Office of Legal

Counsel, all on behalf of the VA were intentional, malicious, purposeful and in wanton

and reckless disregard of the rights and feelings of the Plaintiff.

   122. The acts and conduct by Fuehrer, Pacyna and Rutledge were intended to

generate despair, discomfort, humiliation and obstruction to performance.

   123. As a result of the acts and conduct of the VA, Plaintiff Dr. Lora Freier-Heckler

has suffered substantial emotional and mental distress and anxiety and continues to

suffer as a result of increasing discrimination in the workplace, the failure of Pacyna and

Fuehrer to take prompt, meaningful action to stop it and the suffering caused by

baseless efforts to demote Dr. Freier-Heckler through a strategy of “total carnage.”

                         Count VI – Discrimination and Retaliation

   124. Plaintiff reasserts the foregoing allegations and incorporates them by reference

as if fully set forth herein.


                                               18
        Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 19 of 21. PageID #: 19



   125. Notwithstanding the baseless demotion of Dr. Freier-Heckler, VA was

completely satisfied with her competence, honesty and trustworthiness.

   126. Notwithstanding the baseless demotion of Dr. Freier-Heckler, VA appointed

her as the Fiscal Representative to audit the Ohio Veterans Home in Sandusky, Ohio.

   127. Notwithstanding the baseless demotion, in October, 2019, Dr. Freier-Heckler’s

audit established serious improprieties for which she was rated “outstanding” and was

recognized by VA Headquarters in Washington, D.C. for her excellent work.

   128. In October, 2019, Dr. Freier-Heckler also received an “outstanding” rating for

performance by the then-Acting Deputy Director of Cleveland VA.

   129. Notwithstanding the baseless demotion, and in retaliation for her four (4) EEO

charges, VA provided her with no training to do the audit.

   130. So she trained herself.

   131. In November, 2019, VA then appointed Dr. Freier-Heckler to do an

unannounced Cashier Audit through VA Cleveland’s Associate Director.

   132. Notwithstanding her continued exemplary performance at the VA, the acts and

conduct of Rutledge, Pacyna, Fuehrer and VA’s Office of Legal Counsel, all on behalf of

the VA, were intentional, malicious, purposeful and in wanton and reckless disregard of

the rights and feelings of the plaintiff.

   133. The acts and conduct by Fuehrer, Pacyna and Rutledge and the Office of Legal

Counsel were intended to generate despair, discomfort, humiliation and obstruction to

performance.
                                            19
       Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 20 of 21. PageID #: 20



   134. As a result of the acts and conduct of the VA, Plaintiff Dr. Lora Freier-Heckler

has suffered substantial emotional and mental distress and anxiety and continues to

suffer as a result of increasing discrimination in the workplace, the failure of Pacyna and

Fuehrer to take prompt, meaningful action to stop it.

   135. VA’s Fuehrer retired, but never revoked the baseless demotion.

         WHEREFORE, Plaintiff Dr. Lora Freier- Heckler respectfully requests the

    Court to grant the following relief:

            A.     Declare that the acts and conduct of the Defendant
                   constitutes violations of the anti-discrimination and
                   anti-retaliation provisions of Title VII of the Civil
                   Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-1,
                   et seq., (2019 Supp.) and her rights of equal protection
                   and due process ensured under the Fifth Amendment to
                   the Constitution of the United States;

            B.     Grant to the Plaintiff and against Defendant VA, a
                   permanent injunction enjoining Defendant, its officers,
                   agents, employees, successors, assigns, and all persons
                   in active concert of participation with it, from engaging
                   in any employment practices which discriminate or
                   retaliate on the basis of sex through the use of its
                   governmental authority;

            C.     Order Defendant VA, to institute and to otherwise
                   carry out policies, practices and programs which provide
                   equal employment opportunities for all employees, and
                   which eradicate the effects of its past and present
                   unlawful employment practices;

            D.     Order Defendant VA to expunge and otherwise remove
                   from any and all files any adverse or negative inclusions
                   of the Plaintiff including notes, writings or other


                                             20
     Case: 1:20-cv-00367-DCN Doc #: 1 Filed: 02/18/20 21 of 21. PageID #: 21



                documents by Rutledge, Pacyna and any other VA
                official;

         E.     Order Defendant to make Plaintiff whole by providing
                appropriate back pay with prejudgment interest and for
                other affirmative relief necessary to eradicate the effects
                of its unlawful employment practices;

         F.     Grant to Plaintiff against Defendant appropriate
                compensatory damages;

         G.     Award Plaintiff costs in this action including statutory
                reasonable attorneys’ fees and costs as provided by
                statute;

         H.     Grant such further relief as the Court deems just or
                equitable and in advance of the public interest.


                                        /s/ Avery Friedman
                                        Avery Friedman (0006103)
                                        FRIEDMAN & ASSOCIATES
                                        702 The City Club Building
                                        850 Euclid Avenue
                                        Cleveland, Ohio 44114-3358
                                        T: (216) 621-9282
                                        avery@lawfriedman.com

                                       Attorney for Plaintiff Dr. Lora Freier-Heckler




                         TRIAL BY JURY DEMANDED

Plaintiff Dr. Lora Freier-Heckler hereby demands trial by jury.

                                        /s/ Avery Friedman
                                        Avery Friedman

                                          21
